Citation Nr: 0505983	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-17 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased rating for otitis media, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In the rating decision, the RO granted service connection for 
hearing loss and assigned a noncompensable evaluation 
effective January 30, 2001.  The veteran appealed for a 
higher initial rating.  See Fenderson v West, 12 Vet. App. 
119 (1999) (appeals from original awards are not construed as 
claims for increased ratings).  The RO also continued a 10 
percent disability rating for the veteran's service-connected 
otitis media.

The veteran's claims file was transferred to the RO in 
Boston, Massachusetts in October 2002.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  Since the effective date of service connection the 
veteran has had no worse than level V hearing loss in the 
right ear, and level I hearing loss in the left ear.

3.  The veteran has been in receipt of the maximum schedular 
evaluation for otitis media since January 1, 1959, and there 
is no evidence that this disability causes marked 
interference with employment or has required frequent periods 
of hospitalization.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2004). 

2.  The criteria for a rating in excess of 10 percent for 
service-connected otitis media have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6200 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in August 2001, the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection for hearing loss and offered to assist him in 
obtaining any relevant evidence.  The letter gave notice of 
what evidence the veteran needed to submit and what VA would 
undertake to obtain.  

The Board notes that notice can be satisfied by a document 
such as a statement of the case, supplemental statement of 
the case, or rating decision as long as the document informs 
the claimant of the information and evidence necessary to 
substantiate the claim, indicates which party is responsible 
for obtaining which portion of such information and evidence, 
and requests that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  See 
VAOPGCPREC 7- 2004 (2004), 69 Fed. Reg. 59989 (2004).  

In the June 2003 statement of the case (SOC), the RO informed 
the veteran of the evidence necessary to substantiate the 
claim for a higher disability rating for otitis media, what 
evidence it would obtain, and what evidence the veteran was 
responsible for obtaining.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notice for the 
otitis media claim was provided after the initial decision.  
However, the Pelegrini remedy for delayed notice was a remand 
for the RO to provide the necessary notice.  This remedy was 
essentially provided in the June 2003 SOC.

The Court held, that "there is no nullification or voiding 
requirement [of RO decisions issued prior to VCAA notice] 
either explicit or implicit in this decision.  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board notes that the August 2001 letter provided notice 
with regard to the issue of service connection for hearing 
loss.  The initial rating is a "down stream" issue from 
that of entitlement to service connection.  See Grantham v. 
Brown, 114 F .3d 1156 (1997).  VA's General Counsel has held 
that VA is not required to provide § 5103(a) notice with 
regard to "down stream issues."  VAOPGCPREC 8-2003 (2003); 
69 Fed. Reg. 25,180 (2004).  The Board is bound by the 
General Counsel's holding.  38 U.S.C.A. § 7104(c) (West 
2002). 

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also inform the claimant tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In the letter and SOC, the RO informed the veteran of the 
evidence he needed to submit.  The RO specifically requested 
any medical evidence that the veteran would like the RO to 
consider before reviewing the claim.

All relevant evidence has been obtained with regard to the 
veteran's claim.  VA has obtained all known treatment 
records, and there are no outstanding records that could be 
relevant to his appeal.  The veteran was afforded VA 
examinations in November 2001.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).



I.  Bilateral hearing loss

Pertinent Criteria

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging".  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
pure tone threshold average, as contained in a series of 
tables within the regulations.  The pure tone threshold 
average is the sum of the pure tone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 
(2004).  

Special provisions apply to exceptional patterns of hearing 
loss.  When the puretone threshold at each of the four 
specified  frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for  hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. (b) When the 
puretone threshold is 30 decibels or less at 1000  Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (2004).

Factual Background

The veteran underwent hearing tests during VA outpatient 
treatment in January and February 2001.  The results on both 
occasions were reported as follows:



HERTZ


Right
1000
2000
3000
4000
Air 
Conduction
55
55
65
75
Bone 
Conduction
25
40
Not 
reported
65



HERTZ


Left
1000
2000
3000
4000
Air 
Conduction
45
50
Not 
reported
55
Bone 
Conduction
25
40
Not 
reported
50

Speech discrimination was 92 percent in the right ear, and 96 
percent in the left ear.
in the left ear.

The veteran was afforded a VA audio examination in November 
2001.  Pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
55
55
60
65
LEFT
40
40
50
50

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.

The examiner diagnosed mild to moderate sensorineural hearing 
loss in the left ear, and moderate to moderately severe mixed 
hearing loss in the right hear.

Analysis

The November 2001 VA audio examination shows that the veteran 
has an average pure tone threshold of 59 decibels for the 
right ear, with 96 percent speech discrimination.  His 
average pure tone threshold was 45 for the left ear, with 96 
percent speech discrimination.  

This translates to level II hearing loss for the right ear 
and level I hearing loss for the left ear when applied to 
Table VI of the rating schedule.  Because all of the right 
ear thresholds were 55 db. or more, the hearing loss fits the 
requirements for rating under 38 C.F.R. § 4.86(a).  When 
applied to Table VIa, the right ear has level IV hearing 
loss.  

Assuming that the January and February 2001, hearing 
examinations were conducted in accordance with 38 C.F.R. 
§ 4.85, and that air conduction results could be used, the 
veteran would have level V hearing loss in the right ear.  
The January and February 2001 hearing tests did not report 
results at 3000 Hertz.  

Level I hearing loss in one ear and level II, IV, or V 
hearing loss in the other ear warrants a noncompensable 
evaluation under Table VII of the rating schedule.  
Therefore, the criteria for a compensable evaluation have not 
been met under Diagnostic Code 6100.  38 C.F.R. § 4.85 
(2004).

In summary, a compensable evaluation is not warranted for the 
service-connected bilateral hearing loss for any period since 
the effective date of the grant of service connection, for 
the reasons and bases described above.  The disability has 
never more closely approximated the criteria for a 
compensable evaluation.  38 C.F.R. §§ 4.7, 421 (2004).  The 
preponderance of the evidence is against the veteran's claim 
for an initial compensable evaluation and the claim is 
denied.  

II.  Otitis Media

Analysis

The veteran contends that a disability rating in excess of 10 
percent is warranted for his service-connected otitis media. 

Otitis media is evaluated pursuant to the criteria found in 
Diagnostic Code 6200 of the Schedule.  38 C.F.R. § 4.87.  
Under that criteria, a maximum rating of 10 percent is 
warranted during suppuration, or with aural polyps.  38 
C.F.R. § 4.87.

Pursuant to the criteria, the veteran is currently evaluated 
at the highest rating available for otitis media.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The RO has not considered the applicability of 38 C.F.R. 
§ 3.321(b)(1), but the veteran has not reported, and there is 
no other evidence that the veteran's otitis media is 
interfering with his employment; nor does he report any, let 
alone frequent, periods of hospitalization.  Therefore, 
consideration of an extraschedular rating is not warranted.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the Board finds that the criteria for a 
disability rating in excess of 10 percent for otitis media 
are not met.  The preponderance of the evidence is against 
the veteran's.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.87, Diagnostic Code 6200.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to a disability rating in excess of 10 percent 
for otitis media is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


